

Exhibit 10.7
 
 
THIS 14% CONVERTIBLE DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS 14% CONVERTIBLE DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“ACT”), OR ANY STATE SECURITIES LAWS.  THIS  14%
CONVERTIBLE DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS 14%
CONVERTIBLE DEBENTURE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS  14%
CONVERTIBLE DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS  14% CONVERTIBLE DEBENTURE UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO ONE WORLD HOLDINGS, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.


CERTIFICATE: OWH-14% C.D. NO. 100    ORIGINAL ISSUE DATE:   [Date]




14% CONVERTIBLE  DEBENTURE
OF
ONE WORLD HOLDINGS, INC.




FOR VALUE RECEIVED, ONE WORLD HOLDINGS, INC., a Nevada corporation with its
principal office located at 14515 Briarhills Parkway Suite 105, Houston, Texas
77077 (the "Company"), unconditionally promises to pay to [Lender], whose
address is ___________, City, State  Zip, or a permitted assignee, upon
presentation of this 14% Convertible Debenture (the "Debenture") by the
registered holder hereof (the "Holder") at the office of the Company, the
principal sum of $_________ (the “Principal Amount”), together with any accrued
and unpaid interest thereon, subject to the terms and conditions set forth
below, on [Month Day, Year] (the “Maturity Date”), if not sooner paid or
converted as provided below.  The effective date of execution and issuance of
this Debenture is [Month Day, Year] (“Original Issue Date”).


The following terms shall apply to this Debenture:


1.           Schedule for Payment of Principal and Interest.  This Debenture
will bear simple interest at the rate of 14% per annum, in arrears, with one
balloon payment of principal and interest being due and payable on the Maturity
Date (unless converted as provided below).


2.           Payment.  Payment of any sums due to the Holder under the terms of
this Debenture will be made in United States Dollars by check or wire transfer
at the option of the Company.  Payment will be made at the address last
appearing on the records of the Company as designated in writing by the Holder
hereof from time to time.  If any payment hereunder would otherwise become due
and payable on a day on which banks are closed or permitted to be closed in
Houston, Texas, such payment shall become due and payable on the next succeeding
day on which banks are open and not permitted to be closed in Houston, Texas
("Business

 
1

--------------------------------------------------------------------------------

 

Day").  The forwarding of such funds shall constitute a payment of outstanding
principal and/or interest hereunder and shall satisfy and discharge the
liability for principal and interest on this Debenture to the extent of the sum
represented by such payment.


3.           Conversion Rights of Holder.


(a)           Conversion.  The Holder of this Debenture will have the right, at
the Holder's option, to convert all or any portion of the Principal Amount
hereof and any accrued but unpaid interest thereon into shares of common stock,
par value $0.0025 per share, of the Company (“Common Stock”) in a manner and in
accordance with Section 3(b) below at the conversion price as set forth below in
Section 3(c) (subject to adjustment as described herein).  The shares of Common
Stock to be issued upon such conversion are hereinafter referred to as the
“Conversion Shares”.
(b)           Mechanics of Holder’s Conversion.  In the event that the Holder
elects to convert any portion of this Debenture into Common Stock, the Holder
shall give notice of such election by delivering an executed and completed
notice of conversion (“Notice of Conversion”) to the Company.  The Notice of
Conversion shall (i) provide a breakdown in reasonable detail of the Principal
Amount and/or accrued interest that is being converted, (ii) state the
denominations in which such Holder wishes the certificate or certificates for
the Conversion Shares to be issued and (iii) surrender this Debenture to the
Company.  On each Conversion Date (as hereinafter defined) and in accordance
with its Notice of Conversion, the Company shall make the appropriate reduction
to the Principal Amount and/or accrued interest as entered in its records and
shall provide written notice thereof to the Holder within five (5) business days
after the Conversion Date.  Each date on which a Notice of Conversion is
delivered or telecopied to the Company in accordance with the provisions hereof
shall be deemed a Conversion Date (the “Conversion Date”).  Pursuant to the
terms of the Notice of Conversion, the Company will issue instructions to its
transfer agent as soon as practicable thereafter, to cause to be issued and
delivered to the Holder certificates for the number of full shares of Conversion
Shares to which such Holder shall be entitled as aforesaid and, if necessary,
the Company shall cause to be issued and delivered to the Holder a new debenture
representing any unconverted portion of this Debenture.  The Company shall not
issue fractional Conversion Shares upon conversion, but the number of Conversion
Shares to be received by any Holder upon conversion shall be rounded down to the
next whole number and the Holder shall be entitled to payment of the remaining
principal amount by a Company check.  In the case of the exercise of the
conversion rights set forth herein, the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Company of
the Notice of Conversion.  The Holder shall be treated for all purposes as the
record holder of the Conversion Shares, unless the Holder provides the Company
written instructions to the contrary.   Unless the Holder provides a valid
opinion from an attorney stating that such Conversion Shares can be issued free
of restrictive legend, which shall be determined by the Company in its sole
discretion, prior to the issuance date of such Conversion Shares, such Shares
shall be issued as restricted shares of common stock.


(c)           The Conversion Price of the Common Stock into which the Principal
Amount, or the then outstanding interest due thereon, of this Debenture is
convertible is [$0.00] per share (subject to adjustment as described herein).

 
2

--------------------------------------------------------------------------------

 

(d)           Adjustment Provisions.  The Conversion Price and number and kind
of shares or other securities to be issued upon conversion pursuant to this
Debenture shall be subject to adjustment from time to time upon the happening of
certain events while this conversion right remains outstanding, as follows:


(i)           Reclassification. In case of any reclassification, consolidation
or merger of the Company with or into another entity or any merger of another
entity with or into the Company, or in the case of any sale, transfer or
conveyance of all or substantially all of the assets of the Company (computed on
a consolidated basis), each Debenture then outstanding will, without the consent
of any Holder, become convertible only into the kind and amount of securities,
cash or other property receivable upon such reclassification, consolidation,
merger, sale, transfer or conveyance by a Holder of the number of shares of
Common Stock into which such Debenture was convertible immediately prior
thereto, after giving effect to any adjustment event.


(ii)             Stock Split, Dividend.  If the number of shares of Common Stock
outstanding at any time after the date hereof is increased by a subdivision or
split of Common Stock, or by the declaration of a dividend on the Common Stock,
which dividend is wholly or partially in the form of additional shares of Common
Stock or any other securities of the Company, then immediately after the
effective date of such subdivision or split-up, or the record date with respect
to such dividend, as the case may be, the Conversion Price shall be
appropriately reduced so that the holder of this Debenture thereafter exchanged
shall be entitled to receive the percentage of shares of Common Stock which such
holder would have owned immediately following such action had this Debenture
been exchanged immediately prior thereto.


(iii)           Reverse Split.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding Common Stock or reverse split, then, immediately after the
effective date of such combination, the Conversion Price shall be appropriately
increased so that the Holder of this Debenture thereafter exchanged shall be
entitled to receive the percentage of outstanding shares of Common Stock which
such holder would have owned immediately following such action had this
Debenture been exchanged immediately prior thereto.
 
(e)           Issuance of New Debenture.  Upon any partial conversion of this
Debenture, a new debenture containing the same date and provisions of this
Debenture shall be issued by the Company to the Holder for the principal balance
of this Debenture and interest which shall not have been converted or paid.  The
Holder shall not pay any costs, fees or any other consideration to the Company
for the production and issuance of a new debenture.


(f)           Reservation of Shares.  The Company shall at all times reserve for
issuance and maintain available, out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full conversion of the Debenture,
the full number of shares of Common Stock deliverable upon the conversion of the
Debenture from time to time outstanding. The Company shall from time to time
(subject to obtaining necessary director and stockholder action), in accordance
with the laws of the State of Texas, increase the authorized number of shares of
its Common Stock if at any time the authorized number of shares of its Common
Stock remaining unissued shall not be sufficient to permit the conversion of the
Debenture.
(g)           Holder’s Assistance and Reconfirmation of Subscription
Representations. In the event of the exercise of the conversion rights set forth
herein, Holder shall cooperate with the Company to promptly

 
3

--------------------------------------------------------------------------------

 

take any and all additional actions required to make Holder a stockholder of the
Company including, without limitation, in connection with the issuance of the
Conversion Shares, such representations as to financial condition, investment
intent and sophisticated investor status as are reasonably required by counsel
for the Company. Holder shall be deemed to have automatically re-certified the
representations set forth in the Subscription Agreement by and between the
Company and the Holder at such time or times as Holder exercises its conversion
rights as provided herein, and the Company shall be able to rely on such
re-certification for all purposes.  In the event that this Debenture is
transferred as provided herein, the new Holder shall be required to make such
representations to the Company as the Company may reasonably request from time
to time to ensure a valid exemption from registration (if applicable) for such
conversion.


4.           Representations and Warranties of the Company.  The Company
represents and warrants to the Holder that the Company has the requisite power
to execute, deliver and perform this Debenture, and to consummate the
transactions contemplated hereby.  The execution and delivery of this Debenture
by the Company and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company.  This Debenture has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company and is
enforceable against the Company in accordance with its terms except (i) that
such enforcement may be subject to bankruptcy, insolvency, moratorium or similar
laws affecting creditors' rights and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceedings therefor may be brought.


5.           Events of Defaults and Remedies.  Each of the following is deemed
to be an event of default ("Event of Default") hereunder: (i) the failure by the
Company to pay all or any part of the principal or interest on the Debenture
when and as the same becomes due and payable, as set forth above, and the
continuance of any such failure for 30 days, (ii) the failure of the Company to
perform any conversion of Debenture required under the Debenture and the
continuance of any such failure for 10 days, (iii) the failure by the Company to
observe or perform any other covenant or agreement contained in the Debenture
and the continuance of such failure for a period of 30 days after written notice
is given to the Company by the Holder, or (iv) the assignment by the Company for
the benefit of creditors, or an application by the Company to any tribunal for
the appointment of a trustee or receiver of a substantial part of the assets of
the Company, or the commencement of any proceedings relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debts, dissolution or other liquidation law of any jurisdiction; or the filing
of such application, or the commencement of any such proceedings against the
Company and an indication of consent by the Company to such proceedings, or the
appointment of such trustee or receiver, or an adjudication of the Company
bankrupt or insolvent, or approval of the petition in any such proceedings, and
such order remains in effect for 60 days.


If an Event of Default occurs and is continuing (other than an Event of Default
specified in clause (iv) above with respect to the Company), then in every such
case, unless the Principal Amount of the Debenture shall have already become due
and payable, the Holder of the Debenture then outstanding, by notice in writing
to the Company (an "Acceleration Notice"), may declare all principal and accrued
and unpaid interest thereon to be due and payable immediately.  If an Event of
Default specified in clause (iv) above occurs with respect to the Company, all
principal and accrued and unpaid interest thereon will be immediately due and
payable on

 
4

--------------------------------------------------------------------------------

 

the Debenture without any declaration or other act on the part of the
Holder.  The Holder may rescind such acceleration if the existing Event of
Default has been cured or waived.


6.           Default Interest.  The Company agrees that if the Company defaults
in the payment of any payment required hereunder, whether payment of Principal
Amount or interest, the Company promises to pay, on demand, interest on any such
unpaid amounts, from the date the payment is due to the date of actual payment,
at the rate (the “Default Rate”) of the lesser of (i) 16% per annum; and (ii)
the maximum nonusurious rate permitted by applicable law.
 
7.           Limitation on Merger, Sale or Consolidation.  The Company may not,
directly or indirectly, consolidate with or merge into another person or sell,
lease, convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(a) in the case of a merger or consolidation, the Company is the surviving
entity or (b) the resulting, surviving or transferee entity is a corporation or
limited liability company organized under the laws of any state of the United
States and expressly assumes by supplemental agreement all of the obligations of
the Company in connection with the Debenture.


Upon any consolidation or merger or any transfer of all or substantially all of
the assets of the Company in accordance with the foregoing, the successor
corporation or limited liability company formed by such consolidation or into
which the Company is merged or to which such transfer is made, shall succeed to,
and be substituted for, and may exercise every right and power of the Company
under the Debenture with the same effect as if such successor corporation or
limited liability company had been named therein as the Company, and the Company
will be released from its obligations under the Debenture, except as to any
obligations that arise from or as a result of such transaction.


8.           No Personal Liability of Shareholders, Officers, Directors.  No
recourse shall be had for the payment of the Principal Amount or the interest on
this Debenture, or for any claim based thereon, or otherwise in respect thereof,
or based on or in respect of any Debenture supplemental thereto, against any
incorporator, stockholder, officer, or director (past, present, or future) of
the Company, whether by virtue of any constitution, statute, or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being by the acceptance hereof, and as part of the consideration for the issue
hereof, expressly waived and released.


9.           Listing of Registered Holder of Debenture.  This Debenture will be
registered as to principal in the Holder's name on the books of the Company at
its principal office in Houston, Texas, after which no transfer hereof shall be
valid unless made on the Company's books at the office of the Company, by the
Holder hereof, in person, or by attorney duly authorized in writing, and
similarly noted hereon, subject to the provisions of this Debenture providing
for transfer as provided herein.


10.           Holder of Debenture Not Deemed a Stockholder.  No Holder, in his
capacity as Holder of this Debenture shall be entitled to vote or receive
dividends or be deemed the holder of shares of the Company for any purpose, nor
shall anything contained in this Debenture be construed to confer upon the
Holder hereof, in his capacity as Holder, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,

 
5

--------------------------------------------------------------------------------

 

consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.


11.           Waiver of Demand, Presentment, Etc.  The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.


12.           Enforceability.  In case any provision of this Debenture is held
by a court of competent jurisdiction to be excessive in scope or otherwise
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Debenture will
not in any way be affected or impaired thereby.


13.           Intent to Comply with Usury Laws.  In no event will the interest
to be paid on this Debenture exceed the maximum rate provided by law.  It is the
intent of the parties to comply fully with the usury laws of the State of Texas;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Debenture, in no event shall such Debenture require the payment or permit
the collection of interest (which term, for purposes hereof, shall include any
amount which, under Texas law, is deemed to be interest, whether or not such
amount is characterized by the parties as interest) in excess of the maximum
amount permitted by the laws of the State of Texas.  If any excess of interest
is unintentionally contracted for, charged or received under this Debenture, or
in the event the maturity of the indebtedness evidenced by the Debenture is
accelerated in whole or in part, or in the event that all of part of the
Principal Amount or interest of this Debenture shall be prepaid, so that the
amount of interest contracted for, charged or received under this Debenture, on
the amount of the Principal Amount actually outstanding from time to time under
this Debenture shall exceed the maximum amount of interest permitted by the
applicable usury laws, then in any such event (i) the provisions of this
paragraph shall govern and control, (ii) neither the Company nor any other
person or entity now or hereafter liable for the payment thereof, shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by such applicable usury laws, (iii)
any such excess which may have been collected shall be either applied as a
credit against the then unpaid principal amount thereof or refunded to the
Company at the Holder’s option, and (iv) the effective rate of interest shall be
automatically reduced to the maximum lawful rate of interest allowed under the
applicable usury laws as now or hereafter construed by the courts having
jurisdiction thereof.  It is further agreed that without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received under the Debenture which are made for the purpose of determining
whether such rate exceeds the maximum lawful rate of interest, shall be made, to
the extent permitted by applicable laws, by amortizing, prorating, allocating
and spreading in equal parts during the period of the full stated term of the
Debenture evidenced thereby, all interest at any time contracted for, charged or
received from the Company or otherwise by the Holders in connection with this
Debenture.
 
14.           Governing Law; Consent to Jurisdiction.  All questions concerning
the construction, validity, enforcement and interpretation of this Debenture
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Texas, without regard to the principles of conflict of laws

 
6

--------------------------------------------------------------------------------

 

thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the Debenture (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state or federal
courts sitting in Harris County, Texas (the “Harris County Courts”).  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Harris
County Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such Harris County Courts, or that such Harris County Courts are improper or
inconvenient venue for such proceeding.


15.           Amendment and Waiver.  Any waiver or amendment hereto shall be in
writing signed by the Holder.  No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights.  The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.


16.           Restrictions Against Transfer or Assignment.  This Debenture and
the shares of common stock issuable upon conversion of this Debenture may not be
sold, transferred, assigned, pledged, hypothecated or otherwise disposed of by
the registered Holder hereof, in whole or in part, unless and until either (i)
the Debenture or the shares of common stock issuable upon conversion of the
Debenture have been duly and effectively registered for resale under the Act and
under any then applicable state securities laws; or (ii) the registered Holder
delivers to the Company a written opinion acceptable to its counsel that an
exemption from such registration requirements is then available with respect to
any such proposed sale or disposition.  The Company has the absolute right, in
its sole discretion, to approve or disapprove such transfer.  Any transfer
otherwise permissible hereunder shall be made only at the principal office of
the Company upon surrender of this Debenture for cancellation and upon the
payment of any transfer tax or other government charge connected therewith, and
upon any such transfer a new Debenture or Debentures will be issued to the
transferee in exchange therefor.  The transferee of this Debenture shall be
bound by the provisions of this Debenture.  The register of the transfer of this
Debenture shall occur upon the delivery of this Debenture, endorsed by the
registered Holder or his duly authorized attorney, signature guaranteed, to the
Company or its transfer agent.  Each Debenture instrument issued upon the
transfer of this Debenture shall have the restrictive legend contained herein
conspicuously imprinted on it.
 
17.           Lost or Mutilated Debenture.  If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, reasonably
satisfactory to the Company and if requested by the Company, indemnity also
reasonably satisfactory to the Company.
 
18.           Entire Agreement; Headings.  This Debenture constitutes the entire
agreement between the Holder and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations
and understandings, written or oral, of such parties.  The headings are for
reference purposes only and shall not be used in construing or interpreting this
Debenture.

 
7

--------------------------------------------------------------------------------

 

19.           Notices.  Any notices or other communications required or
permitted herein shall be sufficiently given if in writing and delivered in
person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address as such party may notify to the other parties
in writing:


(a)           If to the Company, to it at the following address:


14515 Briarhills Parkway, Suite 105
Houston, Texas 77077
Attn: Corinda Joanne Melton


(b)           With a copy to:
Alexander Pearson
Kirton McConkie
60 E. South Temple, Suite 1800
Salt Lake City, UT 84111


(c)           If to registered Holder, to it at the following address:


[Lender Name]
[Lender Address]
[Lender City, State  Zip]


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


IN WITNESS WHEREOF, One World Holdings, Inc. has caused this Debenture to be
duly executed in its corporate name by the manual signature of its President
Dated: _____________.


One World Holdings, Inc.
______________________________
Corinda Joanne Melton,
President and Chief Executive Officer

 
8

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION




The undersigned hereby elects to convert principal and/or accrued interest under
the 14% Convertible Debenture due ___________, of One World Holdings, Inc., a
Nevada corporation (the “Company”), into shares of common stock, par value
$0.0025 per share (the “Common Stock”) of the Company, according to the
conditions hereof, as of the date written below.  If shares of Common Stock are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the Holder for any
conversion, except for such transfer taxes, if any.


Conversion Calculations:
Date to Effect Conversion:___________________________


Principal Amount of 14% Convertible Debenture to be
Converted:_________________________________________


Accrued Interest Amount of 14% Convertible Debenture to be
Converted:_____________________________________


Number of Shares of Common Stock to be Issued:________


Signature:________________________________________


Name:___________________________________________


Address:_________________________________________


SS#:___________________________________________

 
9

--------------------------------------------------------------------------------

 
